EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference distributions for each of the fiscal years ended December 31, 2010, 2009, 2008, 2007 and 2006 are as follows: Year Ended December 31, (Amounts in thousands) Net income from continuing operations $ 656,825 $ 36,235 $ 182,703 $ 470,539 $ 594,443 Fixed charges 573,425 647,071 692,367 645,097 412,166 Income distributions from partially owned entities 55,397 30,473 44,690 24,044 35,911 Capitalized interest (864 ) (17,256 ) (63,063 ) (53,648 ) (26,195 ) Earnings - Numerator $ Interest and debt expense $ 560,270 $ 617,994 $ 619,531 $ 583,281 $ 379,753 Capitalized interest 864 17,256 63,063 53,648 26,195 1/3 of rental expense – interest factor 12,291 11,821 9,773 8,168 6,218 Fixed charges - Denominator Preferred unit distributions 73,726 76,734 76,834 77,009 80,518 Combined fixed charges and preference distributions - Denominator $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preference distributions Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities, plus, (ii) fixed charges, (iii) income distributions from partially owned entities, minus (iv) capitalized interest. Fixed charges equals (i) interest and debt expense, plus (ii) capitalized interest, and (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals. Combined fixed charges and preference dividends equals fixed charges plus preferred unit distributions. Excluding the net gain on early extinguishment of debt of the Springfield Mall in 2010 and non-cash impairment charges recognized in the years ended December 31, 2010, 2009 and 2008, the ratios of earnings to fixed charges were 2.18, 1.49 and 1.44, respectively. Excluding the net gain on early extinguishment of debt of the Springfield Mall in 2010 and non-cash impairment charges recognized in the years ended December 31, 2010, 2009 and 2008, the ratios of earnings to combined fixed charges and preference distributions were 1.93, 1.34 and 1.30, respectively.
